UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report: June 17, 2013 (date of earliest event report) Speedemissions, Inc. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 000-49688 33-0961488 (Commission File Number) (IRS Employer Identification No.) 1015 Tyrone Road, Suite 220, Tyrone, Georgia (Address of principal executive offices) (Zip Code) (770) 306-7667 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Shareholders of Speedemissions, Inc. (the “Company”) was held on June 17, 2013 at the headquarters of the Company located at 1015 Tyrone Road, Suite 220, Tyrone, Georgia 30290.At the Annual Meeting, there were present in person or by proxy 25,224,966 shares of the Company’s common stock, representing approximately 72.7% of the total outstanding eligible votes. At the Annual Meeting, the shareholders of the Company voted: (1) to elect three members to the Board of Directors; (2)to approve the compensation of the Company’s named executive officers (“Say-on-Pay”); (3) to approve a non-binding resolution to determine whether shareholders should vote on Say-on-Pay proposals every one, two, or three years; and (4) to ratify the appointment of Habif, Arogeti & Wynne, LLP as the Company’s independent registered public accountants for the fiscal year ended December 31, 2013. The results of each proposal are indicated below, of which, all of the proposals were approved by the Company's shareholders. The voting results for each proposal voted on the Annual Meeting are as follows: 1. To elect three members to the Board of Directors: For Withheld Broker Non-Vote Richard A. Parlontieri Bradley A. Thompson Michael E. Guirlinger 2. To approve the compensation of the Company’s named executive officers: For Against Abstain Broker Non-Vote 3. To approve a non-binding resolution to determine whether shareholders should vote on Say-on-Pay every one, two, or three years: 1 Year 2 Years 3 Years Abstain Broker Non-Vote 4. To ratify the appointment of Habif, Arogeti & Wynne, LLP as the Company’s independent registered public accountants: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 31, 2013 Speedemissions, Inc., a Florida corporation /s/ Richard A. Parlontieri By: Richard A. Parlontieri Its: President and Chief Executive Officer
